Matter of Morales v Vaillant (2020 NY Slip Op 05390)





Matter of Morales v Vaillant


2020 NY Slip Op 05390


Decided on October 2, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


803 CAF 19-00408

[*1]IN THE MATTER OF VICTOR MORALES, PETITIONER-RESPONDENT,
vYAIMEL VAILLANT, RESPONDENT-APPELLANT. (APPEAL NO. 2.) 


DEBORAH J. SCINTA, ORCHARD PARK, FOR RESPONDENT-APPELLANT. 
EMILY A. VELLA, SPRINGVILLE, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Erie County (Deanne M. Tripi, J.), entered January 14, 2019 in a proceeding pursuant to Family Court Act article 8. The order directed respondent to refrain from committing any criminal offense against the subject child. 
It is hereby ORDERED that the order so appealed from is unanimously reversed on the law without costs and the petition is dismissed.
Same memorandum as in Matter of Morales v Vaillant ([appeal No. 1] — AD3d — [Oct. 2, 2020] [4th Dept 2020]).
Entered: October 2, 2020
Mark W. Bennett
Clerk of the Court